Detailed Office Action
	The communication dated 10/17/2022 has been entered and fully considered. Claims 13, 16, and 17 are withdrawn from examination. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A1 and B1 in the reply filed on 10/17/2022 is acknowledged. Claims 13, 16, and 17 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A2 and B2. Election was made without traverse in the reply filed on 10/17/2022.
Drawings
There is only a single drawing in the disclosure. Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered {see MPEP 908.02 (V)}. 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Claim Objections
Claim 15 is objected to because of the following informalities: change the dependency of claim 15 from claim 1 to claim 14. The limitation of “an adhesive layer” is first introduced in claim 14 and not claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase “preferably” in line 2 renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention {see MPEP 2173.05 (d)}. Moreover, claim 19 recites a narrow recitation after “preferably” (dashboard) that is narrower than the limitation before “preferably” (part of interior). This claim is considered indefinite because there is a doubt or a question as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim and therefore not required, or (b) a required feature of the claim. For the purpose of examination, the Examiner considers option (b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over BUEHRING (US-2013/0280517), hereinafter, BUEHRING, in view of BÜHRING (US-2012/0258303), hereinafter BÜHRING, and KAKARALA (US-2003/0197302), hereinafter KAKARALA. Note that the italicized text below are the instant claims.
Regarding claims 1-4, and 6, BUEHRING discloses A thermoforming process for producing a film laminate {[abstract] note multi-layer, thus a laminate, [0016] note the thermoforming process}, the process comprising:  
- providing a compact decorative layer, wherein the compact decorative layer further includes an underside {[0003], [0014] note the flat sheet material is the compact decorative layer, note that a foam layer is attached to the compact layer, thus this layer has an underside}; 
- applying a foamable layer directly on the underside of the compact decorative layer {[0014]}, 
and, d) a chemical blowing agent {[abstract] note the propellant); 
- thermoforming the film laminate, wherein the foamable layer is transformed to a foam layer {[abstract] note the extrusion of foam layer to produce foamed layer that is similar to the process of instant invention (P7, 1st ¶), [0016] note the thermoforming process},
and, - crosslinking the film laminate {[abstract] note the crosslinking after layers are put together}.  
BUEHRING, however, is silent on a lacquer layer on the upper side of the compact decorative layer (in claim 1) and its thickness (in claim 6).
In the same filed of endeavor that is related to multilayer sheet material, BÜHRING discloses comprising a lacquer layer on an upper side (claim 1), wherein the lacquer layer has a thickness less than 10 µm (claim 6) {[0002], [0039]}.
At the effective filing date of the instant invention, it would have been obvious to have incorporated the teachings of BÜHRING in the process of BUEHRING and have included the lacquer layer with the specified thickness on top of the decorative compact layer of BUEHRING.
As disclosed by BÜHRING, the advantage of this lacquer layer is its many different functions such as adjusting the glass level and surface properties, abrasion resistance, haptic properties, scratch resistance, heat resistance, light resistance, and solvent resistance with respect to cleaners {[0031]}.
BUEHRING discloses use of an HMS polypropylene {[0030]}, however, is silent on its concentration range. Moreover, BUEHRING, is silent on the other two components of the polymeric composite i.e. the vulcanizate and LDPE.
In the same filed of endeavor that is related to vacuum formation of thermoplastic olefin composition, KAKARALA discloses wherein the foamable layer is based on a polymer composition comprising: a) from 15 to 60 parts by weight of at least one thermoplastic vulcanizate (TPV), a) from 35 to 45 parts by weight of the at least one thermoplastic vulcanizate (TPV) (claim 2), wherein the at least one thermoplastic vulcanizate is based on polypropylene and ethylene-propylene-diene elastomer (EPDM) (claim 4) {[0012] note the disclosure of EPDM thus, thus a vulcanizate, the Examiner notes that regarding the claimed narrower range of 35-45 wt%, a prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range, see MPEP 2144.05 (I)}; 
b) from 15 to 35 parts by weight of at least one high melt strength polyolefin (HMS polyolefin), b) from 15 to 25 parts by weight of the at least one high melt strength polyolefin (HMS polyolefin) (claim 2), wherein the at least one high melt strength polyolefin is a high melt strength polypropylene (claim 3) {[0011] note the HMS polypropylene is disclosed by BUEHRING as discussed above, the Examiner notes that regarding the claimed overlapping range of 15-35 (25) wt%, a prima facie case of obviousness is established when a claimed range partially overlaps a broad prior art range, see MPEP 2144.05 (I)}; 
and,  c) from 30 to 60 parts by weight of at least one low density polyethylene (LDPE), c) from 35 to 45 parts by weight of the at least one low density polyethylene (LDPE) (claim 2) {[0013], the Examiner notes that regarding the claimed range of 30-60 wt% (claim 1), a prima facie case of obviousness is established when a claimed range touches a broad prior art range, see MPEP 2144.05 (I); regarding the claim 2 range of 35-45 wt%, a prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties. Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783.}.
At the effective filing date of the instant invention, it would have been obvious to have incorporated the teachings of KAKARALA in the process of  BUEHRING and BÜHRING and have substituted the polymeric composition of BUEHRING with that of KAKARALA.
It has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. In this case and since both KAKARALA {[0031]} and BUEHRING {[0044]} disclose that their composition is applicable to airbag housing cover, predictable results would have been obtained and the substitution would have been within the skill of one of ordinary skill in the art.
Furthermore, the advantage of KAKARALA formulation is its superior resistance to scratching {[0005]}.
Regarding the next limitation of claim 1 “and, wherein proportions of a), b), c) and d) are a total of 100” it would have been obvious that when a polymeric composition is made according to the modified method of BUEHRING, BÜHRING, and KAKARALA, one of ordinary skill in the art would have chosen the 4 components in the mixture according to the disclosed percentages so that they satisfy the total being 100%, since the teachings of this combination is presented as the weight percent.
Regarding the last limitation of claim 1, BUEHRING discloses and wherein the density of the foam layer is less than 800 kg/m3 {[0038], [abstract] the examiner notes that the purpose of propellant is to foam the composition and thus control its density, note that as discussed above the propellant is present in the composition of modified method of BUEHRING, BÜHRING and KAKARALA, therefore the density is achieved}.
Regarding claim 5, BÜHRING discloses wherein the foamable layer is based on a polymer composition which comprises a solid chemical blowing agent {[0020] note the disclosed blowing agent is solid in room temperature}.  
At the effective filing date of the instant invention, it would have been obvious to have incorporated the teachings of BÜHRING in the process of BUEHRING, BÜHRING and KAKARALA and have substituted the blowing agent of BUEHRING with the solid blowing agent of BÜHRING.
It has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. In this case and since both BÜHRING {[0003]} and BUEHRING {[0044]} disclose that their composition is applicable to bags used in vehicles and the foamed portion, predictable result would have been obtained and the substitution would have been within the skill of one of ordinary skill in the art.
Regarding remainder limitations of claim 6 (lacquer thickness was discussed in the analysis of claim 1 above) and claim 7, BUEHRING discloses wherein the compact decorative layer has a thickness from 0.2 to 0.7 mm, and wherein the foam layer has a thickness from 0.5 to 2.0 mm (claim 6), wherein the compact decorative layer has a thickness from 0.4 to 0.6 mm. and wherein the foam layer has a thickness from 0.8 to 1.5 mm (claim 7) {[0004] note the compact cover layer thickness of 0.2-0.8 mm although disclosed in the background section, it is typical of the these laminates, [0024] note foam thickness of 0.5 to 3.0 mm}.
the Examiner notes that regarding both the compact layer thickness and foam thickness and the claimed narrower ranges, a prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range, see MPEP 2144.05 (I)}.
Regarding claims 8 and 9, BUEHRING discloses wherein the density of the foam layer is more than 500 kg/m3 and less than 800 kg/m3 (claim 8), wherein the density of the foam layer is from 500 kg/m3 to 700 kg/m3 (claim 9) {[0045] see table 1, examples 1 and 2 that show density of 500 kg/m3 that based on the discussions above regarding claim 1 also reads on more than 500 kg/m3}.  
Regarding claim 10, BUEHRING discloses wherein after crosslinking the film laminate the film laminate is devoid of lines of weakness {[0044] note the teaching on without weakening}.  
Regarding claim 11, BUEHRING discloses wherein during the thermoforming, the film laminate is stretched up to 300% {[0011] note that this show that the laminate is and can be stretched to >300%, [0018] note discussion on stretching in the die, [0048] note stretching during deep drawing or thermoforming}. 
Regarding claim 12, BUEHRING discloses wherein the compact decorative layer is a layer of plastics material {[0014] note PVC or polyurethane is a plastic}.  
Regarding claims 14 and 15, BUEHRING discloses wherein an underside of the foam layer includes an adhesive layer (claim 14), wherein the film laminate is attached to a carrier by the adhesive layer on the underside of the foam layer (claim 15) {[claim 9] note further polymer-based layer is the carrier and since as discussed in claim 1 above, the top of compact layer has the lacquer, the carrier has to be adhesively attached to the underside of the foam layer}.
Regarding claims 18, 19, and 20, BUEHRING discloses wherein the film laminate is used for the coating of components for the interior trim of motor vehicles, in particular at least in the region of the airbag covers or in the region of the tear seams of the airbag covers (claim 18), wherein the film laminate is used for an interior trim part for motor vehicles, preferably a dashboard (claim 19), wherein the film laminate is arranged at least in a region of an airbag cover and/or in a region of tear seams of the airbag cover (claim 20) {[0044] note application in tear section of airbags, note lining is interpreted as coating, note that passenger side airbag is installed in the dashboard region}.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748